Citation Nr: 1641787	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a right leg fracture.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for a right foot disability, to include as secondary to residuals of a right leg fracture or service-connected end stage renal disease.  

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

5.  Entitlement to an initial compensable evaluation for right wrist tendonitis.

6.  Entitlement to an initial compensable evaluation for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1973 to December 1980.  Among other awards, the Veteran received the National Defense Service Medal and Armed Forces Expeditionary Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2012 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the October 2012 rating decision, the RO, in pertinent part, granted service connection for left ear hearing and assigned a noncompensable evaluation, effective July 29, 2012; and denied service connection for right ear hearing loss.  The Veteran appeals for a higher initial evaluation and service connection.  

In the August 2013 rating decision, the RO, in pertinent part, granted service connection for erectile dysfunction and assigned a noncompensable evaluation, effective March 5, 2013; granted service connection for right wrist tenontitis and assigned a noncompensable evaluation, effective July 29, 2012; denied service connection for a right foot disability as secondary to residuals of right tibia fracture; and denied the petition to reopen the claim for service connection for a right leg fracture.  The Veteran appeals for higher initial evaluations and service connection.  

After the statement of the case was issued in July 2014, additional VA treatment records from July 2014 to July 2016 and an October 2016 VA examination were associated with the claims file.  However, as this evidence is pertinent to issues that have either been decided favorably in the decision below or remanded for additional development, the Board finds no prejudice with proceeding with the adjudication of the appeals as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to service connection for left below the knee amputation and entitlement to special monthly compensation based on aid and attendance/housebound criteria.  While it would be appropriate to remand the service connection and special monthly compensation claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of entitlement to service connection for a right foot disability, to include as secondary to residuals of a right leg fracture or service-connected end stage renal disease, and entitlement to an initial compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a right leg fracture; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the October 2010 rating decision is cumulative or redundant of evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a right leg fracture.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed right ear sensorineural hearing loss is etiologically related to his in-service noise exposure.  

4.  The Veteran's service-connected erectile dysfunction is productive of loss of erectile power.  

5.  The Veteran's dominant right wrist tendonitis has been manifested by palmar flexion at no less than 80 degrees and dorsiflexion at no less than 70 degrees with no objective evidence of pain and no ankylosis.  


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for a right leg fracture is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a right leg fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria to establish entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Codes 7599-7522 (2016).

5.  The criteria for an initial compensable evaluation for right wrist tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215-5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in September 2010, August 2012, February 2013, and April 2014.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 2012, February 2013, and October 2016 with an addendum VA opinion in August 2013.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a right leg fracture was addressed in a December 2001 rating decision.  In the December 2001 rating decision, the RO denied the Veteran's service connection claim for a right leg fracture, because a review of the records showed that there was no evidence of any treatment for a right leg fracture or residuals of a right leg fracture.  The Veteran did not appeal the decision, and it is final.  

In an October 2010 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a right leg fracture.  In October 2010, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  Although the record includes new evidence, in the form of a November 2010 private x-ray report, pertaining to the Veteran's claim, which was received within one year of the October 2010 rating decision, such evidence is not material.  The private x-ray report does not show that the Veteran has any residuals of a right leg fracture, or that he sustained a right leg fracture during active duty service.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the October 2010 rating decision is final.  See 38 C.F.R. §3.156(b).  

In the October 2010 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a right leg fracture, because the Veteran did not present evidence that he sustained a fracture to his right lower extremity while on active military duty.  The evidence at the time of the decision consisted of service treatment records, VA treatment records from April 2001 to August 2010, and private treatment records.  

Since the Veteran's last prior final denial in October 2010, the record includes additional VA treatment records, which document complaints of chronic right leg pain and the Veteran's reports of having broken his tibia and fibula during service.  None of these records provide objective evidence that the Veteran sustained an in-service fracture of his right leg.  

The Board finds that these VA treatment records do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran had a right leg fracture during active service or had any residuals of a right leg fracture.  

III. Service Connection

The Veteran asserts that his current right ear hearing loss developed as a result of his exposure to noise during active duty service.  Although the Veteran worked as a cook, he said that he was attached to an artillery unit, an air defense artillery unit, and an infantry unit.  See October 2012 VA Audiology Consult and October 2012 VA Examination.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

The Veteran's DD Form 214 reflects that his military occupational specialty was Cook and Food Service Specialist.  It also showed that he received the Marksman (Rifle) Badge and served in Korea.  

Available service treatment records do not provide any hearing tests upon the Veteran's enlistment into active duty service.  The only hearing test available was upon discharge.  A November 1980 separation examination shows normal hearing for VA purposes bilaterally.  The only abnormal result was an elevated decibel level in the left ear at 2000 Hz (35 dB).  Otherwise, the Veteran had normal ears clinical evaluation results, and he indicated that he felt in good health.  

VA treatment records document that the Veteran had received hearing aids in 2012 for his bilateral mild sloping to moderately-severe sensorineural hearing loss.  There were no hearing tests in these records.  See October 2012 and March 2015 VA Audiology Consult.  

In October 2012, the Veteran underwent a VA audiological examination.  The Veteran reported that he only experienced noise exposure during his military service, and denied occupational and recreational noise exposure.  Upon objective evaluation, including puretone threshold testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Based on the Veteran's right ear hearing being within normal limits at separation, the examiner opined that it was less likely as not that the hearing loss in the right ear was caused by or a result of the Veteran's military noise exposure.  However, because the Veteran had hearing loss at 2000 Hz in the left ear in service, the examiner opined that it was at least as likely as that the hearing in the left ear was caused by or a result of his military noise exposure.  This opinion formed the basis for granting service connection for left ear hearing loss.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's right ear hearing loss is etiologically related to his in-service noise exposure.  

The evidence demonstrates that the Veteran has a current diagnosis for right ear sensorineural hearing loss.  In addition, the Board finds that the Veteran's report of military noise exposure as a result of his service in an artillery unit is competent and credible as there is no evidence to the contrary.  Therefore, the Board concludes that the Veteran was exposed to noise during his active military service.  The question remains whether his current right ear hearing loss is etiologically related to his in-service noise exposure.  

The only etiological opinion in the record was provided by the October 2012 VA examiner.  Finding no link to service based on normal right ear hearing at separation, the Board finds that the October 2012 VA examiner's opinion is inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (service connection for hearing loss is not precluded by normal hearing at separation).  Furthermore, the examiner did not discuss the Veteran's lay contention that he had no post-service noise exposure.  Therefore, the Board cannot solely rely on the October 2012 VA examiner's opinion.  Based on a review of the entirety of the lay and medical evidence, the Board concludes that there is sufficient evidence to warrant service connection for right ear hearing loss.  

As previously discussed above, the Veteran was granted service connection for left ear hearing loss.  The October 2012 VA examiner relied on the finding that the Veteran had left ear hearing loss at 2000 Hz upon separation to establish that it was at least as likely as not that the left ear hearing loss was caused by or a result of military noise exposure.  Based on the lack of any evidence that shows that the Veteran had any post-service noise exposure, the objective findings that establish that the Veteran has hearing loss bilaterally, and the finding that the Veteran's military noise exposure was sufficient to establish service connection for left ear hearing loss, the Board concludes that resolving all reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is warranted.  

Therefore, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed right ear hearing loss is etiologically related to his in-service noise exposure.  Accordingly, the Veteran's claim for right ear hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

IV. 
Higher Initial Evaluations

A. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

B. 
Erectile Dysfunction

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.

The Veteran's erectile dysfunction has been currently evaluated as noncompensable, effective March 5, 2013, and rated by analogy under 38 C.F.R. § 4115b, Diagnostic Codes 7599-7522 for penis, deformity, with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2016).  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities.

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a) (2016).  In this case, the Veteran is already in receipt of SMC for loss of use of a creative organ.  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).  

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  An August 2013 VA opinion concluded that the Veteran's erectile dysfunction was due to his service-connected hypertension.  VA treatment records document that the Veteran takes medication for erectile dysfunction.  The Veteran clearly has loss of erectile power.  This fact is not in dispute. 

Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran's extensive VA treatment records from 2001 to 2016 do not document that the Veteran had any penile deformity.  Furthermore, the Veteran has not asserted that he has any penile deformity.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and the increased evaluation claim is denied.

C. Right Wrist Tendonitis

The Veteran is seeking an initial compensable evaluation for right wrist tendonitis.  He asserts that the original zero percent assignment did not consider that his right hand is his dominant hand.  See August 2013 NOD.  

The Veteran's right wrist tendonitis has been currently evaluated as noncompensable, under 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5003, effective July 29, 2012.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).

Handedness for the purpose of a dominant extremity rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).  In this case, the evidence (e.g., February 2013 VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the right wrist is the major upper extremity.

Under Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003 (2016).

An October 2012 VA Primary Care Note documents that the Veteran reported experiencing occasional right wrist pain for the past 12 years.  Aside from a complaint in May 2015, the Veteran did not report or seek further treatment for his right wrist pain.  See May 2015 VA Primary Care Nursing Note.  

In February 2013, the Veteran underwent a VA examination.  The Veteran reported that he had flare-ups that impacted the function of his right wrist on overuse.  Upon objective evaluation, the Veteran had normal muscle strength testing results, no localized tenderness or pain on palpation, and no ankylosis.  Range of motion testing of the right wrist revealed palmar flexion at 80 degrees without pain and dorsiflexion at 70 degrees without pain.  No additional limitation in range of motion upon repetitive use testing was found.  The examiner noted no functional loss.  An x-ray of the right wrist showed mild osteoarthritis of the first carpometacarpal joint and slight negative ulnar variance.  No impact on the Veteran's ability to work was noted.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's right wrist tendonitis does not warrant a compensable evaluation.  In other words, the Veteran's right wrist does not manifest palmar flexion limited in line with the forearm, dorsiflexion less than 15 degrees, or ankylosis.  Rather, the objective findings at the February 2013 VA examination show that the Veteran's right wrist range of motion was essentially normal (palmar flexion at 80 degrees and dorsiflexion at 70 degrees) and exhibited no additional limitation in range of motion upon repetitive use.  Additionally, the Board finds no basis upon which to award a 10 percent evaluation for painful motion under 38 C.F.R. § 4.59, as the clinical evidence demonstrates that the Veteran displayed no objective evidence of pain upon range of motion testing and there was no evidence of functional loss.  Notably, aside from two documented complaints of pain, the Veteran has not sought any treatment for right wrist problems during the appeal period.  These findings support that the Veteran is not entitled to the minimum 10 percent evaluation for painful motion for his right wrist.  Thus, the Board concludes that the Veteran's right wrist tendonitis does not warrant an initial compensable evaluation.  

D. Extraschedular Consideration 

The Board has considered whether the Veteran's erectile dysfunction and right wrist tendonitis present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996).  The Veteran's service-connected erectile dysfunction manifests symptoms of loss of erectile power, but does not display any additional symptoms that are not addressed by the rating schedule.  A zero percent evaluation with the additional award of SMC is adequate to compensate the Veteran for any demonstrated symptomatology.  The Veteran's service-connected right wrist tendonitis is manifested by subjective symptoms of pain and purported associated functional impairment.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is no evidence in the record that there is some factor that is exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

New and material evidence has not been received, and the appeal to reopen the claim of entitlement to service connection for residuals of a right leg fracture is denied.  

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to an initial compensable evaluation for right wrist tendonitis is denied.  
REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

A claim for an initial compensable evaluation for left ear hearing loss is currently on appeal and properly under the Board as a timely VA Form 9 was filed.  However, during the pendency of this appeal and prior to this decision in October 2016, the RO obtained a VA audiological examination to evaluate the Veteran's left ear.  To date, the RO has not readjudicated this claim based on those examination findings.  Nevertheless, the Board, as discussed above, has granted service connection for right ear hearing loss; a disability whose claim was filed during this applicable appeal period.  The AOJ will assign an evaluation for this disability in the first instance.  Clearly, the AOJ has not had an opportunity to consider the Veteran's left ear increased evaluation claim in light of the Board's grant of service connection for right ear hearing loss.  

Under 38 C.F.R. § 4.85, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  In this case, now that the Veteran has been service-connected for right ear hearing loss, the AOJ will need to reconsider the left ear hearing loss evaluation upon the assignment of the evaluation for right ear hearing loss.  

Thus, a remand is required for the AOJ to assign an evaluation for the Veteran's right ear hearing loss which could affect the Veteran's left ear hearing loss evaluation.  

Additionally, the Veteran is seeking service connection for a right foot disability.  The Veteran had asserted that his right foot disability was secondary to his claimed residuals of a right leg fracture.  As discussed above, the Veteran has not been granted service connection for residuals of a right leg fracture.  Despite the lack of evidence establishing secondary service connection for a right foot disability related to residuals of a right leg fracture, the record does include evidence which suggests service connection on a secondary basis may still be warranted.  A September 2015 VA treatment record, incorporating the findings of private treatment records from Dr. D.F., documents that the Veteran had circulation problems in his foot and that his right second toe was failing.  No evidence of right foot infection was found.  Dr. D.F. informed the Veteran that his right foot issues were due to his diabetes and renal failure.  Based on these clinical findings, a remand is required to provide the Veteran a VA examination to determine whether the Veteran has a current right foot disability and whether any such disability was caused or aggravated by his service-connected end stage renal disease, or another service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records for the Veteran's service-connected bilateral hearing loss, service-connected end stage renal disease, and right foot disability that are not currently of record, to include private treatment records from Dr. D.F. at University Surgical Associates.  

2.  Assign a disability evaluation for the Veteran's service-connected bilateral hearing loss in the first instance.  

3.  Schedule a VA examination for the Veteran's claimed right foot disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Does the Veteran have a current right foot disability?  If so, please identify each diagnosis.  

b.  Is it at least as likely as not (50 percent probability or more) that any current right foot disability is etiologically related to his active duty service?

c.  Or, is it at least as likely as not (50 percent probability or more) that any current right foot disability was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected end stage renal disease, or any other service-connected disability?  

In providing the above opinions, the examiner should address the September 2015 VA treatment record documenting Dr. D.F.'s findings that the Veteran's right foot issues were due to his diabetes and renal failure.  

A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


